By the Court.
The proposed questions were properly excluded. While a belief in the existence of a God is held by us necessary to the competency of a witness, yet the want of such religious belief must be established by other means than an examination of the witness upon the stand. He is not to be questioned as to his religious belief, nor required to divulge his opinions upon that subject in answer to questions put to him while under examination. If he is to be set aside for want of such religious belief, the fact is to be shown by other witnesses, and by evidence of his previously expressed opinions, voluntarily made known to others.
*517Aside, therefore, of the question of the propriety of allowing further inquiry, after the witness had answered affirmatively the general question of his belief in the existence of God, in the opinion of the court the whole inquiry of the witness upon this matter was irregular and unauthorized. 1 Greenl. Ev. § 370 & notes. Exceptions overruled